UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-51685 CNB Financial Corp. (Exact name of small business issuer as specified in its charter) Massachusetts 20-3801620 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 33 Waldo Street, P.O. Box 830, Worcester, MA01613-0830 (Address of principal executive offices) (508) 752-4800 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] At August 1, 2007, the registrant had 2,283,208 shares of common stock,$1.00 par value, issued and outstanding. Transitional Small Business Disclosure Format (Check one):Yes[] No [X] TABLE OF CONTENTS PART I – FINANCIAL INFORMATION PAGE Item 1- Financial Statements Unaudited Condensed Consolidated Balance Sheets 1 Unaudited Condensed Consolidated Statements of Income 2 Unaudited Condensed Consolidated Statements of Changes in Stockholders’ Equity 3 Unaudited Condensed Consolidated Statements of Cash Flows 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2- Management’s Discussion and Analysis or Plan of Operation 9 Item 3- Controls and Procedures 18 PART II – OTHER INFORMATION Item 1- Legal Proceedings 18 Item 2- Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3- Defaults Upon Senior Securities 18 Item 4- Submission of Matters to a Vote of Security Holders 19 Item 5- Other Information 19 Item 6- Exhibits 19 Signatures 20 CNB FINANCIAL CORP. AND SUBSIDIARY Consolidated Balance Sheets June 30, 2007 and December 31, 2006 (Unaudited) ASSETS June 30, December 31, 2007 2006 Cash and Cash Equivalents $ 13,418,000 $ 6,736,000 Investment Securities Available-for-Sale, (amortized cost of $48,339,000 as of June 30, 2007 and $54,808,000 as of December 31, 2006) (Note 4) 47,750,000 54,582,000 Investment Securities Held-to-Maturity, (fair value of $9,910,000 as of June 30, 2007 and $12,450,000 as of December 31, 2006)(Note 4) 10,050,000 12,513,000 Federal Reserve Bank Stock 736,000 700,000 Federal Home Loan Bank Stock 3,052,000 3,070,000 Loans 214,470,000 200,668,000 Less: Allowance for Loan Losses (2,773,000 ) (2,807,000 ) Loans, Net 211,697,000 197,861,000 Premises and Equipment, Net 2,487,000 2,521,000 Accrued Interest Receivable 1,140,000 1,297,000 Deferred Tax Asset 1,818,000 1,553,000 Prepaid Expenses and Other Assets 361,000 531,000 $ 292,509,000 $ 281,364,000 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ 207,347,000 $ 191,807,000 Federal Home Loan Bank Advances 48,000,000 52,250,000 Federal Funds Purchased - 500,000 Subordinated Debentures 7,732,000 7,732,000 Securities Under Agreement to Repurchase 6,860,000 5,946,000 Accrued Expenses and Other Liabilities 2,383,000 2,958,000 Total Liabilities: 272,322,000 261,193,000 Commitments and Contingencies (Note 8) Stockholders' Equity: Common Stock Par Value: $1.00 Shares Authorized: 10,000,000 as of June 30, 2007 and December 31, 2006 Issued and Outstanding: 2,283,000 as of June 30, 2007 and December 31, 2006 2,283,000 2,283,000 Additional Paid-in Capital 20,240,000 20,154,000 Accumulated Deficit (2,011,000 ) (2,151,000 ) Accumulated Other Comprehensive Lossnet of taxes (325,000 ) (115,000 ) Total Stockholders' Equity 20,187,000 20,171,000 $ 292,509,000 $ 281,364,000 See Notes to Consolidated Financial Statements 1 CNB
